COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON


                                        ABATEMENT ORDER

Appellate case name:       In the Interest of C.M.J. aka C.W.

Appellate case number:     01-18-00885-CV

Trial court case number: 2016-03689J

Trial court:               314th District Court of Harris County

        This is an accelerated appeal from a final order terminating appellant’s parental rights.
Attorney Kevin George was appointed on September 13, 2018 as attorney ad litem for the mother
to represent her “through the appellate process.” This order substituted Kevin George as attorney
ad litem for the mother to replace trial counsel Sara Bloome. The final decree of termination was
signed on September 25, 2018. Notice of appeal was filed on October 2, 2018.
       On October 17, 2018, appointed counsel George filed an unopposed motion to abate the
appeal for the trial court to determine whether good cause exists to allow him to withdraw and
have new counsel appointed. In this motion, George stated that he determined from the record that
previously he had acted as attorney ad litem for another child in an earlier termination proceeding
against the mother, and he contends that his representation of the child in that previous case
presents a conflict with respect to his representation of the mother in this appeal.
         This court convened a telephone conference to discuss the motion to abate and the potential
ramifications of counsel’s conflict, if any, on the mother’s right to counsel during a critical stage
of proceedings. See, e.g., In re J.O.A., 283 S.W.3d 336, 341 (Tex. 2009) (“the statutory right to
counsel in parental-rights termination cases embodies the right to effective counsel”). Counsel
indicated that a timely motion for new trial will be filed in the trial court in connection with the
relief requested by the motion to abate the appeal. See Tex. R. Civ. P. 329b(a).
        The motion to abate is GRANTED. The appeal is ordered ABATED to permit the trial
court to consider whether a conflict of interest precludes appointed counsel George’s continued
representation of appellant, whether new counsel should be appointed, and whether justice requires
any other remedial measures. The trial court shall determine whether to appoint new counsel to
represent the mother, and if no new counsel is appointed, the trial court shall make findings of fact
and conclusions of law in connection with the denial of counsel’s motion. In either case, the trial
court’s order shall be made in writing and included in a supplemental clerk’s record filed in this
court no later than November 2, 2018. The trial court shall have a court reporter record any
hearing held in connection with this order and file the reporter’s record within 7 days of the
hearing.
        The appeal is abated, treated as a closed case, and removed from this court’s active docket.
The appeal will be reinstated on this court’s active docket when the supplemental clerk’s and
reporter’s records are filed in this court. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its own motion.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: October 24, 2018